Citation Nr: 1644301	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-11 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1966 to May 1968, to include service in the Republic of Vietnam from December 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  February 2009 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for the Veteran's peripheral neuropathy of the bilateral lower extremities.  The Veteran timely appealed the above issues.

The issue of service connection for a left eye condition with loss of vision was also denied by the RO in the February 2009 rating decision.  The Veteran timely submitted a Notice of Disagreement (NOD) for this issue in November 2009.  The RO issued a Statement of the Case (SOC) in April 2012 and a Supplemental Statement of the Case (SSOC) in December 2012.  However, the Veteran did not perfect his appeal by submitting a timely substantive appeal as to that issue. Therefore, there is no perfected appeal of this issue and it will not be addressed at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records from September 1967 show the Veteran complained of throbbing pain in both feet when walking and reported standing in formation also caused pain and discomfort, in as short of a time as 10 minutes.  Further, treatment records subsequent to service show a current diagnosis of idiopathic peripheral neuropathy of the bilateral lower extremities, and the Veteran's physician stated there seemed to be no metabolic cause of the condition, with Agent Orange remaining "differential."  Additionally, the Veteran reported in the record on numerous occasions that he thinks his symptomatology may have occurred early in the 1970's.

In February 2015, the RO requested a VA examination for the Veteran's peripheral neuropathy of the bilateral lower extremities.  However, there is no indication in the record that this VA examination was ever scheduled or performed.  In any event, in light of the evidence discussed above, the Board finds that the low threshold for obtaining a VA examination and medical opinion have been met in this case; a remand for such an examination to be accomplished is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any continued private treatment, including treatment from Dr. H., that he may have had for his peripheral neuropathy of the bilateral lower extremities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf. 

2. Schedule the Veteran for a VA examination in order to determine whether the Veteran's peripheral neuropathy of the bilateral lower extremities are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should opine whether the Veteran's peripheral neuropathy of the bilateral lower extremities at least as likely as not (50 percent or greater probability) began during service, or within 1 year of last exposure to herbicides, or is otherwise related to the Veteran's military service, to include his presumed herbicide exposure therein.

The examiner should discuss whether the Veteran's complaints of pain and discomfort in his feet documented in his service treatment records are initial manifestations of peripheral neuropathy.  

The examiner should also address the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address any other pertinent evidence of record, as appropriate. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for peripheral neuropathy of the bilateral lower extremities. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


